The cause is before this court upon the certification of the court of appeals that its judgment conflicted with the judgment of the Court of Appeals for Cuyahoga County in In re Adoption of Hupp (1982), 9 Ohio App.3d 128, 9 OBR 192, 458 N.E.2d 878, and the judgment of the Court of Appeals for Hancock County in In re Adoption of Jorgensen (1986), 33 Ohio App.3d 207, 515 N.E.2d 622, upon the following question:
“[W]hether a judgment of the probate court made pursuant to R.C. 3107.07 that the consent of a parent, putative father, or legal guardian of a minor is not required for the adoption of the minor by another is an order that affects a substantial right made in special proceeding and, therefore, is a final order subject to appellate review pursuant to R.C. 2505.02.”
This court answers the certified question in the affirmative. The judgment of the court of appeals is reversed and the cause is remanded to the court of appeals for further proceedings on the authority of In re Adoption of Greer (1994), 70 Ohio St.3d 293, 638 N.E.2d 999, paragraph one of the syllabus.
Moyer, C.J., Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Douglas, J., dissents.